Citation Nr: 0512824	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service-connected burial benefits.

(The issue of entitlement to entitlement to nonservice-
connected death pension benefits is the subject of another 
decision under a different docket number.)


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1940 to July 
1969.  The veteran died on April [redacted], 2003.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Salt 
Lake City, Utah.  In a June 2003 determination, the RO denied 
service connection for the cause of the veteran's death.  In 
a July 2003 determination, the RO granted nonservice-
connected burial benefits.   


FINDINGS OF FACT

1.  The veteran died in April 2003.  At the time of his 
death, the veteran was service-connected for degenerative 
arthritis of the right hip with limitation of motion, rated 
as 20 percent disabling; degenerative arthritis of the 
cervical spine with limitation of motion, rated as 10 percent 
disabling; degenerative arthritis of the lumbar spine with 
limitation of motion, rated as 10 percent disabling; 
traumatic arthritis of the left ankle as a residual of a 
fracture of the left tibia and fibula, rated as 10 percent 
disabling; degenerative arthritis of the right knee, rated as 
zero percent disabling; degenerative arthritis of the left 
knee, rated as zero percent disabling; degenerative arthritis 
of the left hip, rated as zero percent disabling; pterygium, 
bilateral, right eye post-operative, rated as zero percent 
disabling; and high-frequency right ear hearing loss, rated 
as zero percent disabling.

2.  The immediate cause of death listed on the death 
certificate was pneumonia.  Cancer was listed on the death 
certificate as an other significant condition contributing to 
death but not resulting in the underlying cause.

3.  Cancer did not occur during service or within one year of 
separation from service.

4.  The veteran did not have chronic pneumonia during 
service.

5.  The evidence shows that a service-connected disability 
did not cause or contribute to the veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2004).

2.  The criteria for entitlement to service-connected burial 
benefits have not been met.  38 U.S.C.A. § 2307 (West 2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the claimant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the June and July 2003 determinations 
were promulgated did the agency of original jurisdiction 
(AOJ), in November 2003, provide explicit notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist her in obtaining evidence necessary to substantiate 
her claims.  The claimant was notified that she should 
identify medical treatment and that VA would request 
identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the appellant in November 2003 
was not given prior to the first AOJ adjudication of the 
claims, the appellant was afforded the opportunity to 
identify medical evidence that VA would attempt to obtain.  
In that regard, the appellant identified VA and private 
medical evidence, which VA obtained.  The timing-of-notice 
error was sufficiently remedied by the process carried after 
the November 2003 VCAA letter so as to provide the appellant 
with a meaningful opportunity to participate effectively in 
the processing of her claims by VA.  Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
treatment records and reports of examinations - have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Private medical records have also been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As for obtaining a medical 
opinion, there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  The 
record does include a certificate of death that constitutes a 
medical opinion regarding the cause of death.  Furthermore, 
the October 2003 statement of the case (SOC), a February 2004 
VCAA letter, a March 2004 rating decision, and a June 2004 
supplemental statement of the case (SSOC) informed the 
appellant of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the appellant of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

In the November 2003 and February 2004 VCAA letters, VA asked 
the appellant to identify evidence pertaining to her claim.  
In a September 2004, VA informed the appellant that she 
should submit any additional evidence to the Board.  In 
response to the September 2004 letter, the appellant in a 
statement received in October 2004 indicated that she had no 
additional evidence.  Based on the above analysis, VA 
substantially complied with the fourth notice element - 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim - and in any 
event, based on the appellant's response, any lack of 
explicit request is harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

By the September 2004 letter, VA informed the appellant that 
her case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in her 
claims.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the appellant in the 
development of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

Service medical records reflect no diagnoses of kidney or 
prostatic disease, carcinoma, or pneumonia.  On a January 
1969 retirement examination, the veteran reported that he had 
or had had shortness of breath and that he had or had had 
sugar or albumin in the urine.  He denied having or having 
had pain or pressure in the chest, a chronic cough, frequent 
or painful urination, a kidney stone, or blood in the urine.  
The doctor noted that an Air Force physician told the veteran 
in 1961 that he had a trace of sugar in the urine, and 
indicated that it was not treated.  The urinalysis was 
negative for sugar and albumin.  The genitourinary system and 
rectal and prostate examinations were normal.  The doctor 
indicated that the veteran had a history of shortness of 
breath and a pounding heart after exercise and that he had no 
complications.  The lungs and chest were normal.  Chest X-
rays revealed increased pulmonary markings in the right lung, 
but the X-rays were otherwise normal.

In October 1985 prostatic cancer was diagnosed at a VA 
facility.  While VA medical records from 1985 show treatment 
for prostatic carcinoma, VA examinations and hospitalization 
records from 1969 to 1988 do not contain a diagnosis of renal 
carcinoma or pneumonia.  VA medical records dated in December 
1999 reflect a diagnosis of vitamin B12-deficiency anemia not 
elsewhere classified.  Private medical records show that in 
September 2001 assessments included anemia.  In October 2001 
the veteran was hospitalized at a private facility for 
pneumonia.  

The veteran was hospitalized at a private facility from March 
21, to April 1, 2003.  The admission diagnoses were weakness 
and pneumonia.  A computed tomography (CT) scan of the 
abdomen revealed renal cell carcinoma involving the left 
kidney with metastatic disease to the lungs and left 
retroperitoneum.  During the hospitalization, it was noted 
that the veteran had iron-deficiency anemia.  The discharge 
diagnoses were post-obstructive pneumonia, renal cell 
carcinoma, and failure to thrive.   

On April [redacted], 2003, the veteran died.  The immediate cause of 
death listed on the death certificate was pneumonia.  Cancer 
was listed on the death certificate as an other significant 
condition contributing to death but not resulting in the 
underlying cause.

At the time of his death, the veteran was service-connected 
for degenerative arthritis of the right hip with limitation 
of motion, rated as 20 percent disabling; degenerative 
arthritis of the cervical spine with limitation of motion, 
rated as 10 percent disabling; degenerative arthritis of the 
lumbar spine with limitation of motion, rated as 10 percent 
disabling; traumatic arthritis of the left ankle as a 
residual of a fracture of the left tibia and fibula, rated as 
10 percent disabling; degenerative arthritis of the right 
knee, rated as zero percent disabling; degenerative arthritis 
of the left knee, rated as zero percent disabling; 
degenerative arthritis of the left hip, rated as zero percent 
disabling; pterygium, bilateral, right eye post-operative, 
rated as zero percent disabling; and high-frequency right ear 
hearing loss, rated as zero percent disabling.

III.  Cause of Death

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for carcinoma when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

A lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, a lay person is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).




IV.  Service-connected Burial Benefits

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the Secretary, 
upon request of the survivors of such veteran, shall pay the 
burial and funeral expenses incurred in connection with the 
death of the veteran in the amount not exceeding the greater 
of (1) $2,000, or (2) the amount authorized to be paid under 
section 8134(a) of title 5 in the case of Federal employee 
whose death occurs as the result of an injury sustained in 
the performance of duty.  Funeral and burial benefits 
provided under this section shall be in lieu of any benefits 
authorized under sections 2302 and 2303(a)(1) and (b) of this 
title.  38 U.S.C.A. § 2307 (West 2002).

V.  Analysis

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran sustained pneumonia or carcinoma while engaging in 
combat with the enemy.

Prostate carcinoma was not diagnosed until 1986.  The first 
diagnoses of pneumonia and renal carcinoma were made in 
October 2001 and March 2003, respectively, decades after 
active service.  There is no competent medical evidence 
directly relating pneumonia or carcinoma to active service or 
to a service-connected disability.  While the appellant has 
claimed that the cause of the veteran's death is related to 
taking medication for his spinal arthritis, she is not shown 
to be a medical expert.  Therefore, she is not qualified to 
express an opinion regarding any medical causation of a 
disorder.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the appellant's lay opinion cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation or diagnosis.  See Espiritu, 
2 Vet. App. at 494-95.

The Board notes that the veteran was service-connected for 
orthopedic, visual, and hearing loss disabilities, which did 
not involve a vital organ.  There is no competent evidence 
that a service-connected disability played any role in 
producing death.

Put simply, the evidence does not establish that the veteran 
had carcinoma or pneumonia during active service, that he had 
carcinoma within one year of separation from active service, 
or that his carcinoma or pneumonia is otherwise related to 
active service.  Accordingly, carcinoma was not incurred in 
or aggravated by service, nor may it be presumed to have so 
been incurred.  Likewise, pneumonia was not incurred in or 
aggravated by service.  Also, the evidence shows that a 
service-connected disability did not cause or contribute to 
the veteran's death.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for the cause of the veteran's death is denied.

As the veteran did not die of service-connected disability or 
disabilities, the appellant is not entitled to service-
connected burial benefits.   


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to service-connected burial benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


